 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
 9                       SOUTHERN DISTRICT OF CALIFORNIA

10   LANCE JOHNSON,                               CASE NO. 19CV0455-AJB-AGS
11                              Plaintiff,        ORDER GRANTING JOINT
12                                                MOTION TO DISMISS ALL
           vs.                                    PARTIES WITH PREJUDICE
13
14   PORTFOLIO RECOVERY                           (Doc. No. 30)
     ASSOCIATES and STEVEN D.
15   FREDRICKSON,
16
                                Defendants.
17
18         On October 16, 2019, the parties filed a joint motion to dismiss all parties
19   with prejudice. The Court grants the joint motion and dismisses Portfolio Recovery
20   Associates and Steven D. Fredrickson with prejudice. Each party will bear their
21   own attorney’s fees and costs. Because Portfolio Recovery Associates and Steven
22   D. Fredrickson are the last remaining defendants, the Court directs the Clerk of
23   Court to close the case.
24         IT IS SO ORDERED.
25   Dated: October 17, 2019
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
